Citation Nr: 1022596	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether the reduction in the evaluation for the service-
connected paresthesias and weakness of the left forearm and 
hand from 20 percent to no percent was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO that reduced the evaluation of the service-connected 
paresthesias and weakness of the left forearm and hand from 
20 to 0 percent, effective May 1, 2007.  


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO reduced the 
disability rating assigned for the paresthesias and weakness 
of the left forearm and hand disability from 20 percent to no 
percent, effective on May 1, 2007.  

2.  The Veteran was not sent a rating decision proposing the 
reduction prior to the February 2007 final action; nor was he 
given 60 days to present additional evidence to show that the 
20 percent rating should have continued for the service-
connected paresthesias and weakness of the left forearm and 
hand.  

3.  In reducing the 20 percent rating based on the February 
2007 VA examination that was conducted without a review of 
the relevant medical evidence in the claims file, either VA 
or non-VA, or range of motion studies or other indicated 
tests, the RO did not fully assess whether sustained material 
improvement in the service-connected paresthesias and 
weakness of the left forearm and hand had been obtained under 
the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the 20 percent rating for the service-
connected paresthesias and weakness of the left forearm and 
hand is void by operation of law.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 
4.71a, Diagnostic Code 8514 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that the action taken 
hereinbelow is favorable to the Veteran under the law, a 
discussion of the provisions of VCAA is not required.  


II.  Propriety of Reduction

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
Veteran must also be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 
60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the Veteran expires.  
38 C.F.R. § 3.105(e).  

The instant case involves the appellant's disagreement with a 
February 2007 rating decision, which reduced from 20 percent 
to no percent the evaluation assigned for the service-
connected paresthesias and weakness of the left forearm and 
hand disability.  The 20 percent rating had been in effect 
from September 1, 1992 until May 1, 2007, a period of about 
five years.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) 
(the duration of a rating must be measured from the effective 
date assigned that rating until the effective date of the 
actual reduction).  Therefore, the requirements pertaining to 
reductions of ratings will be addressed in this matter.  38 
C.F.R. § 3.344(a),(c).  

A review of the claims folder reveals that the Veteran was 
not sent a rating decision proposing the reduction prior to 
the February 2007 final action, setting forth all materials 
facts and reasons, in accordance with 38 C.F.R. § 3.105(e).  

In essence, he was not provided any due process for the 
rating reduction.  He was not given 60 days to present 
additional evidence to show that compensation levels should 
have continued at 20 percent for his paresthesias and 
weakness of the left forearm and hand.  

The RO also failed to consider, and provide notice of, the 
provisions of 38 C.F.R. § 3.344.  Specifically, there is 
nothing in the evidence of record to show that the RO 
considered 38 C.F.R. § 3.344(a), (b) and (c) when it reduced 
the rating.  

The RO did not address the question of material improvement.  
Even though the 20 percent rating had been in effect for 
about 5 years, the reduction was based on an inadequate 
examination in February 2007 in which it does not appear that 
the examiner either reviewed the claims file or the pertinent 
VA or non-VA treatment records or performed appropriate 
testing.  

The Veteran testified that his condition had not improved and 
that he had difficulty holding a pen or pencil, as indicated 
on page 7 of the July 2009 hearing transcript.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Dofflemyer v. Derwinski, 2 
Vet. App. 277, 282 (1992) that the failure to consider and 
apply either the provisions of 38 C.F.R. §§ 3.343(a) or 
3.344, if applicable, renders a rating decision void ab 
initio.  

Additional clinical evidence was associated with the record 
following the February 2007 rating decision.  But such 
evidence may not be used to resurrect a flawed rating action.  

As the RO failed to apply the provisions of 38 C.F.R. § 3.344 
in its reduction of the disability evaluation for the 
service-connected paresthesias and weakness of the left 
forearm and hand from 20 percent to no percent, that decision 
is void ab initio as not in accordance with the applicable 
law and regulations, and the 20 percent rating must be 
restored from the date of the reduction.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.344.  


ORDER

The reduction in the 20 percent rating for the service-
connected paresthesias and weakness of the left forearm and 
hand is void ab initio; the appeal is allowed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


